IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                       February 6, 2014 Session

                     STANLEY L. SUMMER v. NANCY J. SUMMER

                       Appeal from the Circuit Court for Blount County
                          No. E19511      William D. Young, Judge


                 No. E2013-02693-COA-R3-CV-FILED-FEBRUARY 6, 2014


This is an appeal from a final judgment of divorce entered on March 19, 2007. The Notice
of Appeal was not filed until December 2, 2013, more than (30) days from the date of entry
of the final judgment to which it is directed. Because the Notice of Appeal was not timely
filed, we have no jurisdiction to consider this appeal.


                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. M ICHAEL S WINEY, JOHN W. M CC LARTY, AND T HOMAS R. F RIERSON, II, JJ.

Stanley L. Summer, Maryville, Tennessee, appellant, pro se.

Hilary Hayes Williams Burgin, Maryville, Tennessee, for the appellee, Nancy J. Summer.


                                    MEMORANDUM OPINION 1

       By order entered on December 17, 2013, and before transmission of the record for this
appeal, the Court directed the pro se appellant to show cause why this appeal should not be



       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
dismissed for lack of jurisdiction based upon the untimely filing of the Notice of Appeal.
The appellant has filed no response to the show cause order.

       In order to be timely, a notice of appeal must “be filed with and received by the clerk
of the trial court within 30 days after the date of entry of the judgment appealed from.”
Tenn. R. App. P. 4(a). “The thirty-day time limit for filing a notice of appeal is mandatory
and jurisdictional in civil cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004).

       Because the Notice of Appeal in this case was not filed until years after the judgment
to which it is directed, we lack jurisdiction to consider the appeal. This appeal is dismissed.
Costs on appeal are taxed to the appellant, Stanley Summer, for which execution may issue
if necessary.




                                                                 PER CURIAM




                                              -2-